Opinion by
Judge Hargis :
This was an indictment for robbery alleged to have been committed by assaulting and putting G. W. Tapp in fear of injury to his person and danger of his life and feloniously taking from him against his will the sum of $25. On the trial the court instructed the jury in substance that if they believed beyond a reasonable doubt that the accused made an assault upon Tapp and against his will forcibly took from him the money the law is against the accused.
This instruction was the only one given and it is fatally erroneous because it fails to require the commonwealth to show that the money was taken feloniously from Tapp’s person or his possession and by putting him in fear of some personal injury or danger to his life. 3 Greenleaf on Evidence (14th ed.), §§ 223-228. The plea of former conviction was groundless.
Wherefore the judgment is reversed and cause remanded with directions to grant' appellant a new trial.